Citation Nr: 0607298	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degeneration of the 
bones, teeth, spine, and joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case was subsequently transferred to 
the VA RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.  The Board initially notes 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The veteran seeks service connection for degeneration of the 
bones, teeth, spine and joints.  In correspondence dated 
September 2002 and received in September 2004, the veteran 
disclosed that he originally applied for Social Security 
Administration (SSA) disability benefits based on a back 
disorder.  He also said he applied for SSA disability 
benefits in 1983, the year he left service.  In a September 
2004 written statement, the veteran stated that his back pain 
began in 1982.  

The record reflects that the veteran is the recipient of 
Social Security disability payments.  In this regard, June 
1997 correspondence from W.C.M., D.O., stated the veteran 
received "SSI" (Supplemental Security Income) disability 
benefits for mental problems not related to this appeal.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The duty to assist includes a duty to 
obtain records in the custody of a Federal department or 
agency, including the Social Security Administration (SSA).  
38 C.F.R. § 3.159(c)(2) (2005).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  

The claims file does not show that the RO has requested the 
veteran's SSA file for review.  Accordingly, the veteran's 
SSA records should be obtained in connection with his service 
connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability or SSI benefits (and any 
subsequent disability determination 
evaluations).

2.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for degeneration of the bones, teeth, 
spine and joints.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the December 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


